Title: To Alexander Hamilton from Tench Coxe, 28 December 1794
From: Coxe, Tench
To: Hamilton, Alexander



[Philadelphia] Sunday Morning Decr. 28th. 1794
Sir

I finished yesterday my letter relative to the Arrangements for procuring the timber from Geora. having commenced the same on Christmas day in Consequence of the receipt of your letter of that date. This last communication (which it will require two days to copy) and that made under the date of the 22d. inst. concerning the naval armament in consequence of the order of the House of Representatives together with the other business for the war department have entirely engrossed my time for the last ten days.
It is in my Judgment indespensibly necessary, that the business committed by law to this office & the light House Business should receive my particular attention during the month prior to your resignation. Your calls from the Seat of Government which occured in August October & November & ⟨your occupation in⟩ the interval between those calls in attention to the Western Insurrection have naturally increased the general reasons for this desire on my part. To these are to be added the weighty considerations enforcing that desire, which result from my great occupation since the 4th. of April by the Business of the War Department, and from the disorders in the Business of the Revenue produced by insurrection opposition and the imperfections of the laws, and arrangements. The Resignation of the Secy. at War affords many reasons for my wishing to make ⟨a⟩ complete arrangement of all that has been done in 1794, before he shall depart from the Seat of Government. If he should conceive that any thing remains to be done which considering the limitations of my power and your participation in the Business I ought to have effected, it will be my wish to have time & opportunity to perform it before he shall return home, and you shall retire from your public station.
I have therefore from a reflected sense of duty to request that the Business of the Treasury for the War department so far as it has lain with me may be considered as not in my hands after the 31st. of Decemr. instant. This I presume will not appear unreasonable taking the foregoing ideas into view & when it is remembered that it was transferred to me on the 4th. of April upon an hour’s Notice & conference in the afternoon of that day and that it was agreed in a conversation between us three Months ago that it should be transfered from my office.
On due reflexion I have not deemed it adviseable for me to engage Mr. Francis in a general agency for all the States without a written Authorization from you, tho with your oral permission. The circumstances which occasion you to wish not ⟨to⟩ appear to do it, and some others drawn from his relationship to me, influence my views of the subject.
I have the honor to be   Sir   Yr. obedt. st.

T. C——
Secy. of Try.

